DETAILED ACTION

	Claims 16 - 35, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	Authorization for this Examiner’s Amendment listed below was given in a telephone interview with Vinay Sathe, Reg. No. 55,595 on Wednesday, December 2, 2020.

In the Claims:
Please cancel claims 24 and 35.
Claims 16 – 23 and 25 - 34 are allowed.
Please amend claims 16, 25, 26, and 32 as follows:

16.	A method of managing changes to hierarchical data, comprising:
	receiving a first request to change information comprising the hierarchical data, wherein the information is stored as a description of a batch comprising a first plurality of states;
	identifying a plurality of models corresponding to (a) a subset of states of the first plurality of states and (b) a second plurality of states affected by the first request;
	determining, responsive to the first request, a third plurality of states comprising the subset of states and the second plurality of states;
	identifying equivalent states for each of a subset of the plurality of models; and
	updating, based on the equivalent states and the description, the batch to include the third plurality of states, wherein each state of the first plurality of states and the third plurality of states is designated as a generator or a resource of a generator,
	wherein determining the third plurality of states comprises excluding a given resource upon a determination that a corresponding generator, which is the only generator that uses the given resource, is removed from the description of the batch responsive to the first request,
	wherein the equivalent states identify a first state and a second state, and wherein at least one resource of the first state is different from at least one resource of the second state.

25.	The method of claim 16, wherein the  and second states 

26.	An apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to implement a method of managing changes to hierarchical data, the method comprising:
	receiving a first request to change information comprising the hierarchical data, wherein the information is stored as a description of a batch comprising a first plurality of states;
	identifying a plurality of models corresponding to (a) a subset of states of the first plurality of states and (b) a second plurality of states affected by the first request;
	determining, responsive to the first request, a third plurality of states comprising the subset of states and the second plurality of states;
	identifying equivalent states for each of a subset of the plurality of models; and
	updating, based on the equivalent states and the description, the batch to include the third plurality of states, wherein each state of the first plurality of states and the third plurality of states is designated as a generator or a resource of a generator,
	wherein determining the third plurality of states comprises excluding a given resource upon a determination that a corresponding generator, which is the only generator that uses the given resource, is removed from the description of the batch responsive to the first request,
	wherein the equivalent states identify a first state and a second state, and wherein at least one resource of the first state is different from at least one resource of the second state.

32.	A non-transitory computer readable storage medium having instructions stored thereupon, the instructions, when executed by a processor, causing the processor to implement a method of managing changes to hierarchical data, comprising:
	instructions for receiving a first request to change information comprising the hierarchical data, wherein the information is stored as a description of a batch comprising a first plurality of states;
	instructions for identifying a plurality of models corresponding to (a) a subset of states of the first plurality of states and (b) a second plurality of states affected by the first request;
	instructions for determining, responsive to the first request, a third plurality of states comprising the subset of states and the second plurality of states;
	instructions for identifying equivalent states for each of a subset of the plurality of models; and
	instructions for updating, based on the equivalent states and the description, the batch to include the third plurality of states, wherein each state of the first plurality of states and the third plurality of states is designated as a generator or a resource of a generator,
	wherein the determining the third plurality of states comprises excluding a given resource upon a determination that a corresponding generator, which is the only generator that uses the given resource, is removed from the description of the batch responsive to the first request,
	wherein the equivalent states identify a first state and a second state, and wherein at least one resource of the first state is different from at least one resource of the second state.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 11, 2021